DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s Amendment filed August 22, 2022 has been fully considered and entered.
Response to Arguments
Applicant's arguments filed August 22, 2022 have been fully considered but they are not persuasive. 
	The rejection of claims 1, 10, 12, 13, and 16 under 35 U.S.C. §102(a)(1) as being anticipated by Grot et al. has been withdrawn in view of Applicant’s amendments to the claims.
	The rejection of claims 1-6 and 10-20 under 35 U.S.C. §103 as being unpatentable over Rong et al. in view of Grot et al. has been rewritten in view of Applicant’s amendments to the claims.
	Applicant states that claim 1 has been amended to recite that “the plurality of pores have a depth extending from the at least one of the first major surface and the second major surface that is less than a thickness of the glass sheet.”
As explained in the rewritten rejection set forth below, the waveguide includes layers 105 (a core layer) and 120 (a cladding layer; see Figures 1-4), the waveguide may be formed of glass (see paragraph 23), wherein one of ordinary skill in the art would have found it obvious to form both the core and cladding layer of glass, and pores 107 extend a depth into the waveguide that is less than the thickness of the waveguide (i.e. less than the total thickness of waveguides layers 105 and 120).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 10-21 are rejected under 35 U.S.C. 103 as being unpatentable over Rong et al. (US 2010/0098592 A1) in view of Grot et al. (US 2008/0089642 A1).
Regarding claim 1; Rong et al. discloses a waveguide optical sensing system (sensor system 100, 200, 300, or 400, including sensors 110 or 210; see Figures 1-4; see paragraphs 30-45; sensor system 1000; see Figure 10) comprising: 
a light source (Light Source 125; a light source is inherently required to generate the LIGHT IN in Figure 10) configured to generate light having a wavelength (light inherently has a wavelength); 
a waveguide (in Figures 1-4 sensors 110 and 210 are formed of a waveguide including a porous waveguide membrane layer 105 and a cladding 120 layer; see paragraphs 30-31; in Figure 10, the sensor is formed of a waveguide including a silicon/Membrane material portion with voids/silicon layer and oxide/air/oxide cladding layer) formed from a light transmitting material (the optical waveguides and cladding are formed of light transmitting material; see paragraphs 23 and 30; see Figures 1-4, wherein light is transmitted through the cladding layer 120 and travels within the membrane layer 105; see Figure 10, wherein light is confined in the silicon/membrane/silicon layer by the refractive index boundary formed with the oxide/air/oxide layer), the waveguide (105/120) having
an input area (the bottom surface, receiving light from the light source 125; see Figures 1-4, wherein light is coupled into the bottom surface of the waveguide, 105/120; a first side surface in Figure 10), 
an output area (the bottom surface, outputting light to the photodetector 130; see Figures 1-4; a second side surface in Figure 10), 
an outer surface (top surface of waveguide layer 105; see Figures 1-4, top surface in Figure 10); and 
analyte area (voids 107 and receptor 104 is located in the analyte area; see Figures 1-4; membrane material portion with voids in Figure 10) located along the outer surface (top surface), 
wherein the light (LIGHT IN) from the light source (125) enters the waveguide (the waveguide including layers 105 and 120; the waveguide including silicon/membrane/silicon layer and oxide/air/oxide layer) at the input area (bottom surface; first side surface) and travels within the waveguide (light travels along the Light Path in the waveguide layer 105; see Figures 1-4; light travels in the direction of the arrows in Figure 10) to the analyte area (area with voids 107 and receptor 108; membrane material in Figure 10) by total internal reflection (total internal reflection inherently occurs at the refractive index boundary between guiding layer, 105 or silicon/membrane/silicon, and the cladding layers (120 on bottom and air on top, or air on top and oxide/air/oxide layer on bottom) and light to be analyzed travels within the waveguide from the analyte area (area with voids 107 and receptor 108; membrane material portion) by total internal reflection (total internal reflection inherently occurs at the refractive index boundary between guiding layer 105 and the cladding layers, 120 on bottom and air on top) to the output area (bottom surface area coupled to photodetector 130; second side surface, LIGHT OUT); 
an optical sensor (photodetector 130; see paragraphs 34 and 46) coupled to the output area, the optical sensor (photodetector 130) configured to interact with the light to be analyzed and configured to generate a signal related to a property of light to be analyzed (see paragraph 46); 
a plurality of pores (voids 107) located along the outer surface (top surface) within the analyte area (area with voids 107 and receptor 108; membrane area) and formed in the light transmitting material of the waveguide (layer 105 of the optical waveguide; silicon/membrane/silicon); 
wherein the waveguide (the waveguide include layers 105 and 120) comprises a sheet of glass (glass may be used to form the waveguide; see paragraph 23) having a first major surface (top surface), a second major surface (bottom surface) opposing the first major surface (top surface) and a thickness between the first major surface (top surface) and second major surface (bottom surface; see Figures 1-4), wherein the outer surface (top surface) of the waveguide is at least one of the first major surface (top surface) and the second major surface (bottom surface); and
wherein the plurality of pores (voids 107) having a depth extending from the at least one of the first major surface (top surface) and the second major surface (bottom surface) that is less than the thickness of the sheet of glass (105/120). 
Rong et al. teaches that glass may be used as a waveguide material (see paragraph 23), that the porous membrane layer may be formed of glass (see paragraph 50), and that the cladding may be formed of a lower refractive index material (see paragraphs 23, 26, 31-33).  Rong et al. does not explicitly disclose that the cladding (120) is formed of glass. Glass, for example silicon dioxide, is routinely used to form low index cladding layers.  Before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to form the cladding layer, as well as the porous membrane layer from glass for the purpose of using a material that provides a desired refractive index for improving optical confinement and/or coupling, thereby providing a waveguide layer formed of the core porous member layer and the cladding layer that is formed entirely of glass , since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (In re Leshin, 125 USPQ 416), and since glass was a known alternatives alternative material for forming both core and cladding waveguide layers, and one of ordinary skill could have combined the elements by known methods with no change in their respective functions to yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
 
Additionally, Rong et al. does not disclose a hydrophobic layer overlaying at least a portion of the pores (voids 107).  
Grot et al. teaches that hydrophobic layers may overlay portions of voids in nano-porous sensors to suppress or enhance binding of nanoparticles to the porous surface (see paragraph 32).  Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to further provide a hydrophobic layer overlaying at least a portion of the pores (voids 107) of the sensor of Rong et al. for the purpose of suppressing or enhancing binding of nanoparticles to the porous surface.
Regarding claim 2; Rong et al. teaches that the pores have an average pore width, wherein the average pore width is less than 10% of the wavelength (the diameter of the voids is the width of the voids; voids have a diameters that ranges from 5 nm to 100 nm, wherein the wavelength ranges is from 1 µm to 3 µm, wherein 1 µm = 1000 nm and 3 µm = 3000 nm, and wherein 100 nm, which is the high point of the diameter range is 10% of 1000 nm, which is the low point of the wavelength range; see paragraph 30 and claim 10).  
Regarding claim 3; Rong et al. teaches that the average pore width is less than 100 nm (voids have a diameter that ranges from 5 nm to 100 nm; see paragraph 30).  
Regarding claim 4; Rong et al. teaches that the average pore width (diameter of voids 107) may range from 5 nm to 100 nm, but does not specifically state that the average pore width is greater than 1 nm and less than 30 nm.  
Before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to provide an average pore width of any value within the disclosed range of 5 nm to 100 nm (see paragraph 30 of Rong et al.), and thus would have found it obvious to have an average pore with of greater than 1 nm and less than 30 nm, for the purpose of providing voids large enough to receive receptors and small enough to prevent loss of the light propagating with the waveguide, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233), since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)), and since such a modification would have involved a mere change in the size of a component and it has been held that a change in size is generally recognized in as being within the level of ordinary skill in the art (In re Rose, 105 USPQ 237 (CCPA 1955)) and that, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device (In re Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).
Regarding claim 5; Rong et al. teaches that the analyte (receptor 108) comprising a layer of an analyte responsive material (108) supported by the outer surface of the waveguide (105/120; silicon/membrane/silicon; see Figures 1-4 and 10) within the analyte area (the area with voids 107), wherein at least some of the analyte responsive material (108) is located within the pores (107), wherein the light to be analyzed comprises light generated by the analyte responsive material (108; see the abstract and paragraphs 7-9), and the optical sensor (photodetector 130) is configured to generate a signal related to at least one of an intensity and a wavelength of the light to be analyzed (see paragraph 46; the photodetector inherently detects the light and provides an output signal), wherein the light transmitting material is glass (glass; see paragraph 23).  
Rong et al. does not specifically state that the analyte (receptor 108) comprising a fluorescent analyte responsive material.  Rong et al. further teaches that conventional sensors often include fluorescent reporter labels to generate a detection signal (see paragraph 4).  Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to use a fluorescent analyte responsive material to generate a detection signal for the purpose of using a conventionally used analyte material to detect biomolecules or desired chemicals, since fluorescence analyte responsive materials were known alternatives analyte responsive materials in the prior art and one of ordinary skill could have combined the elements by methods with no change in their respective functions to yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claim 6; Rong et al. does not specifically disclose that the light source (125) is a LED, that the optical sensor (130) is a photodiode, and/or that the fluorescent analyte responsive material is an O2 sensitive fluorophore.  The examiner takes Official notice that LEDs are routinely used as light sources in optical sensors; that photodiodes are routinely used as photodetectors in optical sensors; and that O2 sensitive fluorophores are known to be used as analyte materials in optical sensors.  Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to use a LED as the light source, a photodiode as the photodetector, and/or O2 sensitive fluorophore as the analyte material, since each of these elements were known alternatives in the prior art and one of ordinary skill could have combined the elements by methods with no change in their respective functions to yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claim 10; the analyte area (the area with pores 107 and receptor 108 are located) and the plurality of pores (107) are formed on the first major surface (top surface), and the input area and the output area are located along the second major surface (bottom surface; see Figures 1-4).  
Regarding claim 11; Rong et al. does not disclose that the sheet of glass (including layers 110 and 120) has a thickness between 20 µm and 4 mm.  Before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to use a glass sheet of any desired thickness, including a thickness between 20 µm and 4 mm, for the purpose of supporting a desired number of optical modes while minimizing optical loss, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233), since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)), since such a modification would have involved a mere change in the size of a component and it has been held that a change in size is generally recognized in as being within the level of ordinary skill in the art (In re Rose, 105 USPQ 237 (CCPA 1955)) and that, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device (In re Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).
Regarding claim 12; Rong et al. discloses a glass (glass; see paragraph 23) sensor system (see Figures 1-4 and 10; see the discussion above with respect to claim 1) comprising: 
a sheet (105/120) of glass material (glass; see paragraph 23) including a first major surface (top surface), a second major surface (bottom surface), and a porous area (voids 107) located along the first major surface (top surface), the first major surface (top surface) and the second major surface (bottom surface) defining a thickness of the sheet of glass material (glass material forming a waveguide, the waveguide including core waveguide layer 105 and cladding layer 120); 
a light source (125) directing light into a first region of the sheet of glass material (105/120) such that the light travels (along the LIGHT PATH; see Figures 1-4) within the sheet of glass material (105/120) by total internal reflection (the light is guided by TIR due to the refractive index boundaries between core waveguiding glass layer 105 and the surrounding cladding  materials, cladding 120 and air) to the porous area (area with voids 107) where the light interacts with an analyte (receptor 108); and 
a light sensitive device (photodetector 130) coupled to a second region of the sheet of glass material (105/120), the light sensitive device (130) interacting with light traveling from the porous area (area with voids 107) by 24Attorney Docket No.: SP17-296total internal reflection to the second region (region coupled to photodetector 130), the light sensitive device (130) configured to generate a signal related to a property of the light interacting with the light sensitive device; 
wherein the porous area (area with voids 107) includes a plurality of pores (voids 107) formed in the glass material (105/120), the plurality of pores extending from the first major surface (top surface) to a depth into the glass material (depth of glass layer 105) that is less than the thickness (thickness of waveguide comprising layers 105 and 120). 
Rong et al. teaches that glass may be used as a waveguide material (see paragraph 23), that the porous membrane layer may be formed of glass (see paragraph 50), and that the cladding may be formed of a lower refractive index material (see paragraphs 23, 26, 31-33).  Rong et al. does not explicitly disclose that the cladding (120) is formed of glass. Glass, for example silicon dioxide, is routinely used to form low index cladding layers.  Before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to form the cladding layer, as well as the porous membrane layer from glass for the purpose of using a material that provides a desired refractive index for improving optical confinement and/or coupling, thereby providing a waveguide layer formed of the core porous member layer and the cladding layer that is formed entirely of glass , since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (In re Leshin, 125 USPQ 416), and since glass was a known alternatives alternative material for forming both core and cladding waveguide layers, and one of ordinary skill could have combined the elements by known methods with no change in their respective functions to yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Rong et al. does not disclose a hydrophobic layer overlaying at least a portion of the pores (voids 107).  
Grot et al. teaches that hydrophobic layers may overlay portions of voids in nano-porous sensors to suppress or enhance binding of nanoparticles to the porous surface (see paragraph 32).  Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to further provide a hydrophobic layer overlaying at least a portion of the pores (voids 107) of the sensor of Rong et al. for the purpose of suppressing or enhancing binding of nanoparticles to the porous surface.
	Regarding claim 13; Rong et al. discloses a layer of an analyte responsive material (receptor material 108) supported by the first major surface within the porous area (107), wherein at least some of the analyte responsive material (108) is located within the pores (107), wherein the light from the light source (125) interacts with the analyte (108) by directly interacting with the analyte responsive material (see paragraphs 28 and 29).  
Regarding claim 14; Rong et al. discloses the sheet of glass (105/120) having a thickness (thickness of waveguide including layers 105 and 120; thickness of waveguide including core silicon/membrane/silicon layer and cladding oxide/air/oxide layer; see Figures 1-4 and 10) wherein the porous area (membrane material portion with voids) occupies less than the entire area of the first major surface (top surface; see Figure 10), wherein analyte responsive material (receptor material, 108) is present, but does not disclose that the thickness is between 20 µm and 4 mm, that the analyte responsive material is a fluorescent analyte responsive material which is excited by the light from the light source, and that the light that interacts with the light sensitive device comprises light generated by the fluorescent analyte responsive material during excitation by the light from the light source (see paragraph 4).  
Before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to use a glass sheet of any desired thickness, including a thickness between 20 µm and 4 mm, for the purpose of supporting a desired number of optical modes while minimizing optical loss, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233), since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)), since such a modification would have involved a mere change in the size of a component and it has been held that a change in size is generally recognized in as being within the level of ordinary skill in the art (In re Rose, 105 USPQ 237 (CCPA 1955)) and that, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device (In re Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).
Rong et al. further teaches that conventional sensors often include fluorescent reporter labels to generate a detection signal (see paragraph 4).  Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to use a fluorescent analyte responsive material as the receptor material (108), wherein the fluorescent material is excited by the light from the light source (125) and the light that interacts with the light sensitive device (130) comprises light generated by the fluorescent analyte responsive material during excitation by the light from the light source, for the purpose of using a conventionally used analyte material to detect biomolecules or desired chemicals, since fluorescence analyte responsive materials were known alternatives analyte responsive materials in the prior art and one of ordinary skill could have combined the elements by methods with no change in their respective functions to yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claim 15; Rong et al. discloses the pores (voids 107) wherein the depth of the plurality of pores (voids 107) having average depth, wherein an average pore width (diameter of the voids 107) may range from 5 nm to 100 nm (see paragraph 30), wherein the light from the light source (125) has a wavelength of, as an example, 1550 nm (see paragraph 25). 
Rong et al. does not specifically disclose that the average depth of the pores (voids 107) is between 10 nm and 10 µm; that the average width is greater than 1 nm and less than 30 nm or that the wavelength of the light source (125) is at least twenty times the average pore width (diameter of voids 107).  
Before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to adjust an average pore (107) depth to be any desired value, including a value between 10 nm and 10 µm, to adjust the average pore width (diameter of 107) to be any desired value within the disclose range of 5 nm to 100 nm, including a value that is greater than 1 nm and less than 30 nm, and to use a light source with any suitable wavelength, including a light source (125) having a wavelength that is at least twenty times the average pore width (1550 nm is at least twenty times 30 nm) for the purpose of obtaining an optimized sensor output that effectively detects the desired nanoparticles or molecules with minimal light loss, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233), since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)), and since such a modification would have involved a mere change in the size of a component and it has been held that a change in size is generally recognized in as being within the level of ordinary skill in the art (In re Rose, 105 USPQ 237 (CCPA 1955)) and that, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device (In re Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).
Regarding claim 16; the first major surface (top surface) is a substantially planar surface (see Figures 1-4 and 10 of Rong et al.).  
Regarding claim 17; Rong et al. discloses a sensor waveguide (sensors 110 and 210 are formed of waveguides including a core waveguide layer 105 and a cladding waveguide layer 120 in Figure 1-4; sensor is formed of a waveguide including a core silicon/membrane/silicon layer and a cladding oxide/air/oxide layer in Figure 10; see the discussion with respect to claims 1 and 12 above) configured for use as part of a sensing system (100, 200, 300, 400, or 1000), the sensor waveguide (105/120 in Figure 1-4; silicon/membrane/silicon layer & oxide/air/oxide layer in Figure 10) comprising: 
a sheet of light transmitting material (glass; see paragraph 23) comprising: 
a first major surface (top surface); 
a second major surface (bottom surface) opposite the first major surface (top surface); 
a thickness (thickness of waveguide including layers 105 & 120 or silicon/membrane/silicon & oxide/air/oxide layers) between the first major surface (top surface) and the second major surface (bottom surface)
an analyte contact area (area with voids 107) located on the first major surface (top surface); and 
a plurality of pores (voids 107) formed in the light transmitting material within the analyte contact area, wherein the pores (107) have an average pore width of less than 100 nm (see paragraph 30, wherein the width is the diameter of the voids 107) and a pore depth less than the thickness of the sheet of light transmitting material (the pore depth is less than the combined depth of layers 105 and 120 forming the waveguide sensor 110 or 210, or less than the combined depth of the silicon and oxide layers forming the waveguide sensor in Figure 10); and 
a layer of an analyte responsive material (receptor material 108) supported by the first major surface (top surface) within the analyte contact area (area with voids 107), wherein at least some of the analyte responsive material (108) is located within the plurality of pores (108).
Rong et al. teaches that glass may be used as a waveguide material (see paragraph 23), that the porous membrane layer may be formed of glass (see paragraph 50), and that the cladding may be formed of a lower refractive index material (see paragraphs 23, 26, 31-33).  Rong et al. does not explicitly disclose that the cladding (120) is formed of glass. Glass, for example silicon dioxide, is routinely used to form low index cladding layers.  Before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to form the cladding layer, as well as the porous membrane layer from glass for the purpose of using a material that provides a desired refractive index for improving optical confinement and/or coupling, thereby providing a waveguide layer formed of the core porous member layer and the cladding layer that is formed entirely of glass , since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (In re Leshin, 125 USPQ 416), and since glass was a known alternatives alternative material for forming both core and cladding waveguide layers, and one of ordinary skill could have combined the elements by known methods with no change in their respective functions to yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Rong et al. does not disclose a hydrophobic layer overlaying the layer of the analyte responsive material (108) on an outer surface of the plurality of pores (107) but not covering all of the analyte responsive material (108).  
Grot et al. teaches that hydrophobic layers may overlay portions of voids in nano-porous sensors to suppress or enhance binding of nanoparticles to the porous surface (see paragraph 32).  Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to further provide a hydrophobic layer overlaying the layer of analyte responsive material (108) on an outer surface of the plurality of pores (voids 107), but not covering all of the analyte responsive material in the invention of Rong et al. for the purpose of suppressing or enhancing binding of nanoparticles to the porous surface.
Regarding claim 18; Rong et al. discloses the plurality of pores (107) having an average depth, wherein the average pore width (diameter of pores 107) may range from 5 nm to 100 nm (see paragraph 30), wherein the light transmitting material is a glass material (glass; see paragraph 23), and wherein sheet of glass material has an average thickness (see Figures 1-4 and 10).  
Rong et al. does not specifically disclose that the average depth of the pores (107) is between 10 nm and 10 µm, that the average pore width (diameter of 107) is greater than 1 nm and less than 30 nm, and/or that the thickness is between 20 µm and 2 mm.
Before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to adjust an average pore (107) depth to be any desired value, including a value between 10 nm and 10 µm, to adjust the average pore width (diameter of 107) to be any desired value within the disclose range of 5 nm to 100 nm, including a value that is greater than 1 nm and less than 30 nm, and adjust the thickness of the glass material to be any value, including a values between 20 µm and 2mm, for the purpose of obtaining an optimized sensor output that effectively detects the desired nanoparticles or molecules with minimal light loss, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233), since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)), and since such a modification would have involved a mere change in the size of a component and it has been held that a change in size is generally recognized in as being within the level of ordinary skill in the art (In re Rose, 105 USPQ 237 (CCPA 1955)) and that, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device (In re Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).
Regarding claim 19; Rong et al. does not specifically disclose that the analyte responsive material (receptor material 108) is a fluorescent analyte responsive material which fluoresces when excited by a light from a light source, wherein an amount of fluorescence of the fluorescent analyte responsive material is related to the presence of an analyte.  
Rong et al. further teaches that conventional sensors often include fluorescent reporter labels to generate a detection signal (see paragraph 4).  Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to use a fluorescent analyte responsive material as the receptor material (108), which fluoresces when excited by a light from a light source (125), wherein an amount of fluorescence of the fluorescent analyte responsive material is related to the presence of an analyte, for the purpose of using a conventionally used analyte material to detect biomolecules or desired chemicals, since fluorescence analyte responsive materials were known alternatives analyte responsive materials in the prior art and one of ordinary skill could have combined the elements by methods with no change in their respective functions to yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claim 20; Rong et al. does not disclose that the fluorescent analyte responsive material is an O2 sensitive fluorophore.  The examiner takes Official notice that that O2 sensitive fluorophores are known to be used as analyte materials in optical sensors.  Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to use an O2 sensitive fluorophore as the analyte material, since each of these elements were known alternatives in the prior art and one of ordinary skill could have combined the elements by methods with no change in their respective functions to yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claim 21; Rong et al. and Grot et al. teach or suggest all of the limitations of claim 12 as applied above, including wherein the depth (of pores 107) is no more than half the thickness (of the waveguide including layers, 105 and 120; see Figures 1 and 3).  Before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to form the optical waveguide, including a core layer (105) and cladding layer (120) with pores (107) in the core layer, such that the pores extend no more than half the thickness of the waveguide, as suggested by Figures 1 and 4 of Rong et al.
Allowable Subject Matter
Claims 7 and 8 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, which is the most relevant prior art known, does not disclose or render obvious:
the waveguide optical sensing system defined by claim 7, comprising a first light blocking structure located between the light source and the optical sensor such that light is blocked from traveling directly from the light source to the optical sensor in combination with all of the other limitations of claim 7. 
Claim 8 depends from claim 7.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE R CONNELLY whose telephone number is (571)272-2345. The examiner can normally be reached Monday-Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE R CONNELLY/Primary Examiner, Art Unit 2874